UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8314


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BERNARD GIBSON, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:94-cr-00454-PJM-7)


Submitted:    April 23, 2009                   Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Gibson, Jr., Appellant Pro Se. Stuart A. Berman, Chan
Park, Sandra Wilkinson, Assistant United States Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard         Gibson,      Jr.,       seeks    to    appeal   the    district

court’s    order      construing       his      petition      for    a    writ    of   audita

querela as a successive motion under 28 U.S.C.A. § 2255 (West

Supp. 2008), and dismissing it for lack of jurisdiction.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of    appealability            will    not     issue      absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)          (2006).          A    prisoner      satisfies       this

standard   by    demonstrating           that       reasonable      jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have   independently            reviewed      the    record    and

conclude      that    Gibson       has    not        made    the    requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court       and    argument         would    not    aid   the    decisional

process.

                                                                                  DISMISSED

                                                2